OPINION ON REHEARING
A petition for a rehearing has been filed herein by counsel for the defendant. They again discuss in the brief the removal of the prosecuting attorney from the case, his opening statement, the questions with reference to collateral testimony, and the objections raised against certain witnesses. We considered these points and discussed them rather fully in our original opinion in this case. Further discussion would seem pointless, and we have been unable to change our opinion thereon.
It is urged that when considering whether or not the trial judge abused his discretion in not granting a change of venue, we did not consider the fact that Section 3-1906, W.C.S. 1945, partially cited in the original opinion, provides that: "If it appears to the court or judge, upon such hearing, that the trial would be more impartial in another county, the application shall be granted." (Italics supplied). Counsel argue that the statute makes degrees of an impartial trial just as courts speak of degrees of negligence. The statute relating to this subject is, in so far as relevant herein, as follows:
"The defendant in a criminal action may make an affidavit stating that he believes he cannot receive a fair trial owing to the bias or prejudice of the judge or the excitement or prejudice against him in the county; * * * if the affidavit sets forth that there is excitement or prejudice in the county against the defendant, the prosecuting attorney may thereupon traverse by his affidavit the allegations of defendant, and the court or judge shall thereon set down the issue so presented for trial before him at a stated time, at which time both *Page 58 
parties shall appear and support their respective affidavits by witnesses examined orally or by affidavits, and if it appears to the court or judge, upon such hearing, that the trial would be more impartial in another county, the application shall be granted."
We have found no statute of another state exactly like ours, and none has been called to our attention. It may be noted that according to the first part of the section quoted, the issue to be determined is as to whether or not the defendant can have a "fair" trial in the county in which he is charged. The term "fair" doubtless was intended as the equivalent of "impartial", and we do not think that the statute meant the point to be broadened when, in the latter part of the section, it mentions a "more impartial" trial. There are natural degrees of negligence. There are no natural degrees of impartiality. The term "more impartial" is merely a tautological expression for "impartial." Even if there were a difference, the question of abuse of discretion in connection with "more impartiality" would be just as difficult to determine as an abuse of discretion in connection with "impartiality," unless counsel mean to assert that if it appears that there is any prejudice on the part of any persons against a defendant in the county in which he is charged, then a change of venue should be granted as a matter of course. We cannot read the statute as it stands in that manner and we clearly did not consider it in that way in State vs. Vines,49 Wyo. 212, 54 P.2d 826, although that exact point was not discussed therein.
In the original opinion, we discussed the question as to whether or not Mr. Johnson, of counsel for the state, stated to the jury: "Defendant has not explained her bank accounts." We held that the record was so indefinite on that point that we could not reverse the case on account of any objections made in connection therewith. Counsel for the defendant have now filed in *Page 59 
this court a motion for diminution and correction of the record. The motion is supported by affidavits. Briefly, it is stated in these affidavits that Mr. Briggs, of counsel for the state, opened the case; that he was followed by Harold Johnson, also of counsel for the state, and that at the close of the argument of Mr. Johnson, and immediately upon him making reference to defendant, counsel for the defendant arose, and in open court made the objections and motions mentioned in the original opinion. And they insist in their argument at this time that Mr. Johnson stated: "Defendant has not explained her bank accounts." If the motion be construed as one to have the record corrected in the trial court, then we are met with the case of State, etc. vs. Allen, 42 Wyo. 51, 288 P. 1058, and cases therein cited, in which it is held that an application for withdrawal of the record on appeal for correction from memory of witnesses is too late after the close of the term at which the judgment has been rendered, and that it can then be amended only upon minutes or memoranda in possession of the court or judge. It does not appear by the motion or the affidavits attached thereto that any such minutes or memoranda are in the possession of the court or judge. We, however, construe the motion to mean that the record should be corrected in this court. On that point, it is stated in 4 C.J.S. 1393, that aside from some clerical errors, an appellate court cannot amend the bill of exceptions. That, of course, also applies to a Record on Appeal. It is said in the foregoing authority:
"Since the appellate court acts only upon the record of the court below as made up by the court in which the trial proceedings took place, in the absence of statute the appellate court has no power to amend the bill of exceptions, even by consent of parties, and defects therein are amendable only in the trial court."
Again, in the case of Hatfield vs. Jakway, *Page 60 102 Neb. 831, 170 N.W. 181, the court held that the record in a case should not be amended after the case had been argued and submitted and decided by the appellate court. The court stated, among other things:
"Before the days of official court reporters, the only method of obtaining a review was for each party to preserve the evidence and his exceptoins, and, after submission to the adverse party, have the court settle them, and make the bill a part of the record. This responsibility still rests on the appealing party. When he presents his bill to the adverse party and the court, he vouches for its correctness, and when the court makes it a part of the record it imports verity, and can only be corrected by being withdrawn and corrected in the court from which it comes. Such a motion comes too late after the case has been decided. Otherwise, a reviewing court might spend time and labor upon a record, such as in this case, and, after it was decided, be compelled to review the whole case again."
Again, counsel for the state have filed a resistance to the motion made herein. That is supported by the affidavits of Mr. Briggs, the prosecuting attorney, by W.A. Muir, one of the counsel for the state, and by Harold M. Johnson, also one of the counsel for the state. We are not certain even now just what Mr. Johnson stated in his argument to the jury. He tells us in his affidavit that he was fully aware of the law that no reference to the defendant not taking the witness stand should be made, and that when Mr. Bryans made the objection under discussion, "there was a strong disagreement between the affiant and Mr. Bryans as to the exact words used in the affiant's argument." Mr. Muir swears, among other things, that the motion made by Mr. Bryans, objecting to the statement made by Mr. Johnson, was made in chambers, just as stated in the record before us. Among other things, he states:
"That the said Harold Johnson, during his argument to the Court and Jury, at no time mentioned the defendant's name, and at no time stated: `That the Defendant *Page 61 has not explained her bank accounts.' That the said Harold Johnson, during his argument, did not state, `that the Defendanthad not explained her bank accounts,' nor did he in any manner, as affiant recalls, refer to defendant personally, or attempt to call to the Jury's attention, either by direct statement or by innuendo, the fact, that defendant had not been sworn and taken the witness stand, or testified in her own behalf."
The affidavit of Mr. Briggs is substantially to the same effect. In view of the foregoing, we think that the motion for the correction of the record must be denied, and we must adhere to the conclusion arrived at in the original opinion. After all, counsel, in their eloquent appeal to this court, overlook the basic fact that it is our function to determine whether or not the record affirmatively discloses prejudicial error to the defendant. If it does not, it is our solemn duty to affirm the judgment. Painstakingly as we have examined the record, we have come to the conclusion, though not, perhaps, without some misgivings, that it does not disclose such error. The trial judge is presumed to know the law. It is not, we think, unreasonable for us to conclude, as already substantially stated in the original opinion, that if Mr. Johnson had in fact made a really prejudicial statement, he would have granted the motion for a mistrial. Not having done so, we are not justified in indulging in the presumption that the statement made by Mr. Johnson was fatally prejudicial, nor justify a contrary conclusion because of the assertion made by Mr. Bryans.
In addition to the petition for rehearing filed by counsel for the defendant herein, we have before us a document signed by the defendant personally, and which we may consider as a petition for rehearing filed by herself. We need not comment on this unusual aspect or say anything as to the propriety thereof or as to what we should do in another case where a similar *Page 62 
situation might appear. The sum and substance of the defendant's personal document is that in another trial, she could go on the witness stand and refute and explain the charges made against her, and she makes a number of assertions in contradiction of what appears in the record before us. She apparently, doubtless in common with many laymen generally, believes that when a case comes to this court on appeal, it is open for all purposes. But that is not true. We hear no new evidence. We consider the case merely upon the record as it is brought to us from the trial court, and we consider merely questions of law, not of fact. We can do no better than quote from what we said in the recent case of State vs. Koch, decided in January, 1948, and appearing in64 Wyo. 175 189 P.2d 162, 169:
"The trial judge and the jury were in much better position to judge of the weight of the evidence, and it is not ordinarily the province of this court to substitute our judgment for that of the jury when, as in this case, there is sufficient evidence, if believed, to convict the defendant. * * * The responsibility for the conviction herein rested upon the jury where it properly belongs. * * * The trial judge approved the verdict and he saw the witnesses on the witness stand. It would seem that he felt that the defendant is guilty, and we are not in a position to be able to say that he was wrong."
Defendant, a woman, proud, highly intelligent, always accustomed to her freedom as she chose to make it, is now confronted with the agonizing probability of confinement for several years — enough to daunt the stoutest heart. So her personal petition herein is like a cry out of her mental wilderness in which she now finds herself. We can understand that cry. We can appreciate it. Judges are not callous; their chord of sympathy, too, is attuned to human suffering, to human pain, to human agony, as is that of others. But our power is limited. It is prescribed by the constitution and the laws of this state. We cannot defy or ignore *Page 63 
these provisions. If relief is to be had, it must be sought at the hands of authorities vested with power different from that vested in this court. The petitions for rehearing herein must accordingly be denied.
RINER, C.J., and KIMBALL, J., concur. *Page 64